Sweeney, J.,
dissenting:
The record discloses that relators on the 18th day of May, 1906, commenced an action in the Justice Court of Elko Township, Elko County, State of Nevada, against Pete Corta, for an alleged unlawful trespass of sheep under sections 780 and 783 of the Compiled Laws. Service of summons and *502-the. complaint was duly made. The defendant answered the complaint, and upon the issues joined the case was tried, and on the 31st day of May, 1906, judgment was rendered in favor of plaintiffs against defendant for damages, attorney’s fees, and costs as prayed for in the complaint. On the 13th day of June, 1906, the defendant caused to be served on plaintiffs’ attorney a purported notice of appeal from said judgment to the district court, and thereafter, on the same day, the original was filed in the justice court, together with an instrument purporting, to be an undertaking on said appeal. On the 21th day of October, 1906, relators, the plaintiffs in said action, moved the district court for an order dismissing the appeal, interposing divers grounds in support thereof, all attacking the jurisdiction of the district court to hear and determine the appeal, for the reasons, as may be succinctly stated, that .the original of the notice of appeal was filed in the justice court after the copy thereof was served, and that the undertaking on appeal also filed is fatally defective. It was therefore insisted by relators that the district court had no jurisdiction to try the cause. The district court held otherwise, and now relators by their verified petition move this court for a peremptory writ of prohibition restraining the trial in the lower court. If mere imperfections or irregularities, not impairing the jurisdiction of the district court and concerning which it' had made * and given its decision, exist, of course that decision, even if erroneous, would be final, but it is contended that the record shows that the statutes regulating appeals have been absolutely ignored, and in consequence of which the district court has acquired no jurisdiction of the appeal. Such being the contentions of relators, it is' manifest that the question of jurisdiction is squarely presented, and, as relators have no plain, speedy, or adequate remedy in the ordinary course of law, nor any appeal to a higher tribunal, this is a proper proceeding to determine the points involved.
Probably, if the record were silent as to which was done first, the serving or filing of the notice of appeal, both occurring on the same day, it could with propriety be assumed *503that each was done in its regular order, and that, the district court having so held, its ruling could not be disturbed; but the record is otherwise, ior it unmistakably appears that the . notice of appeal was filed on the same day after it was served. Some decisions hold that where acts are required to be done in sequence, and the record only discloses that they were done on the same day, it is presumed that such acts were performed in their regular order, or, at least, contemporaneously. But such is only a presumption which must necessarily fall where it appears, as it is admitted of record here, that the notice of appeal was filed after it was served, though on the same day. Nor can it be seriously maintained that the serving and filing were contemporaneous acts. Though it is not necessary to decide what acts could be held to be contemporaneous, yet I think it can hardly be said that when an attorney goes from his office to the office of opposing counsel, and there makes service of a document, and then proceeds to the office of the justice of the peace, and files the original of that document, the several acts involved in such filing and serving are contemporaneous. The acts so done are not done at one and the same time, nor together; but the service is commenced and completed before the filing is begun. Nothing appertaining to the one is intermingled with or dependent upon the other; but the act of service is absolutely separate and distinct from the act of filing. In this case, therefore, there being no question as to the order of service and filing of the notice of appeal, the service having preceded the filing, the statute regulating appeals has not been followed, and it only remains to be ascertained whether or not this renders the appeal fatally defective.
By section 3676 of the Compiled Laws it is provided that "the appeal shall be taken by filing a notice with the justice and serving a copy on the adverse party.” This section is essentially similar to section 3426 of the same laws regulating appeals to the supreme court, which has often been construed in this and other jurisdictions. It is well settled in this state by statute and decisions thereunder, not only that the filing must precede the service of a notice of appeal, but *504also, if these acts are done in the inverse order, the appeal will be dismissed, as the appellate tribunal eannot thus acquire the jurisdiction sought to be imposed.
In the case of Spafford v. W. R. V. L. & L. S. Co., 24 Nev. 184, the record showed that the notice of appeal was served prior to its filing. This court, after citing and quoting from Lyon County v. Washoe County, 8 Nev. 177, Lambert v. Moore, 1 Nev. 344, Peran v. Monroe, 1 Nev. 484, and Reese M. Co. v. Rye Patch M. Co., 15 Nev. 341, sustaining the rule, said: "Upon the plain provisions of the statute and the above authorities the appeal in this case is dismissed.”
Concerning this rule, in Reese M. Co. v. Rye Patch M. Co., supra, this court said: "It follows from the decisions and the terms of the practice act (section 341) that, in order to take and perfect an appeal, the party desiring to do so should first file his notice of appeal, next serve it. * * * There ought to be no difficulty in understanding this rule, and none in following it. Even if we were to concede as an original proposition the statute might have been construed to mean something else, there would be no reason for adopting such construction at thi§ late day. We have a rule of practice which has been settled by a line of decisions in California and in this state, and which ought to be, if it is not, well understood by the profession. If it should be set aside in favor of that contended for by counsel, we simply would have a new and unfamiliar Rule, sustained by no surer construction of the statute, and not a whit more convenient than the old one. * * * In matters of practice like this there must be some rule, and even a poor rule uniformly maintained is better than no rule at all, or a rule subject to continual changes.”
The conclusions réached by the court in the matter of the attempted service and filing of the notice of appeal are enough in themselves to determine this proceeding, and it is therefore unnecessary to discuss the sufficiency of the undertaking. It is opportune to repeat, however, as this .court has often done, that rules of practice are as binding upon the courts as they are upon litigants, and procedure should always be followed as plainly prescribed by statute. (State v. Preston, *50530 Nev. 301, ante; Central T. Co. v. Holmes M. Co., 30 Nev. 437, ante.) I am of the opinion that the district court acquired no jurisdiction of the attempted appeal of the action, numbered 10 on the docket of "the justice court, entitled H. J. Jones et al., Plaintiffs, v. Pete Corta et al., Defendants, and in proceeding to hear and determine the same it would exceed its powers.
The peremptory writ of prohibition should be issued.-